Case 0:19-cv-60316-RKA Document 20 Entered on FLSD Docket 09/01/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60316-CIV-ALTMAN/Reid

  HARRY S. MCCRAY,

         Petitioner,
  v.

  STATE ATTORNEY,

        Respondent.
  _________________________________/

                                                ORDER

         THIS MATTER comes before the Court on United States Magistrate Judge Lisette M.

  Reid’s Report and Recommendation [ECF No. 19] (the “R&R”), in which she suggests that the

  Court dismiss the Petition [ECF No. 1] (the “Petition” or “Pet.”) for lack of jurisdiction. See R&R

  at 1. In the R&R, Magistrate Judge Reid warned the Petitioner:

         Objections to this [R]eport may be filed with the District Judge within fourteen
         days of receipt of a copy of the [R]eport. Failure to file timely objections shall bar
         Movant from a de novo determination by the District Court Judge of an issue
         covered in this report and shall bar the parties from attacking on appeal factual
         findings accepted or adopted by the District Court Judge except upon grounds of
         plain error or manifest injustice.

         Id. at 7. Despite this warning, the Petitioner has failed to timely object to Magistrate Judge

  Reid’s R&R.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress’ intent was to require de novo review only where objections have been properly
Case 0:19-cv-60316-RKA Document 20 Entered on FLSD Docket 09/01/2020 Page 2 of 3



  filed—and not, as here, when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (“It does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         The undersigned has reviewed the R&R, the record, and the applicable law, and can find

  no clear error on the face of the R&R. Accordingly, the Court hereby ORDERS AND

  ADJUDGES as follows:

         1.      The R&R [ECF No. 19] is ACCEPTED and ADOPTED.

         2.      The Petition [ECF No. 1] is DISMISSED without prejudice.

         3.      The Clerk of Court is directed to CLOSE this case, all pending hearings and

                 deadlines are TERMINATED, and any pending motions are DENIED as moot.




                                                    2
Case 0:19-cv-60316-RKA Document 20 Entered on FLSD Docket 09/01/2020 Page 3 of 3



        DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of August 2020.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:   Harry McCray
        991450
        Florida Civil Commitment Center (FCCC)
        13619 SE Highway 70
        Arcadia, FL 34266
        PRO SE
        Matthew Steven Ocksrider
        Office of the Attorney General
        Criminal Appeals
        1515 North Flagler Drive (Suite 900)

        West Palm Beach, FL 33401
        (561) 837-5000
        Email: matthew.ocksrider@myfloridalegal.com

        Noticing 2254 SAG Broward and North
        Email: CrimAppWPB@MyFloridaLegal.com




                                            3
